IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50335
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN DANIEL SANCHEZ-RIOS,

                                    Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. P-98-CR-264-ALL
                        - - - - - - - - - -
                           July 21, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Juan Daniel Sanchez-Rios

(Sanchez) has requested leave to withdraw and, in accordance with

this court’s prior order, has filed a supplemental brief pursuant

to Anders v. California, 386 U.S. 738 (1967).   Sanchez filed a

supplemental response to the motion.   He argues that the evidence

was insufficient to support the acceptance of his guilty plea to

illegal reentry of a deported alien in violation of 8 U.S.C.

§ 1326(a) and that he should not have been arrested or indicted

for this charge.   Sanchez also asserts that his counsel provided

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-50335
                               -2-

ineffective assistance by failing to raise this issue before the

district court.

     Our independent review of Dobbs’ briefs, Sanchez’ responses,

and the record discloses no nonfrivolous issues for appeal.   We

do not address Sanchez’ ineffective assistance argument because

this issue was not raised in the district court and the record on

this issue has not been adequately developed.   See United States

v. Bounds, 943 F.2d 541, 544 (5th Cir. 1991).   Accordingly, the

motion to withdraw is GRANTED, and the appeal is DISMISSED.   See

5TH CIR. R. 42.2.